
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.26


SEVERANCE, NONCOMPETITION, WAIVER AND RELEASE AGREEMENT


        This Severance, Noncompetition, Waiver and Release Agreement (this
"Agreement") dated December 6, 2004, between UnitedGlobalCom, Inc., a Delaware
corporation, (the "Company"), and Mark L. Schneider ("MLS"), who resides in
London, England.

RECITALS

        A.    MLS has been employed by the Company in various capacities, with
his most recent assignment as Chief Executive Officer of chello media BV.

        B.    The Company and MLS have agreed that MLS's employment with the
Company and secondment to chello media BV shall terminate on December 31, 2004.
Thereafter for two years, MLS will act as a consultant to the Company, pursuant
to a Consulting Agreement dated December 31, 2004 (the "Consulting Agreement"),
and will serve, at the pleasure of the CEO of the Company.

        C.    The Company desires fully and completely to resolve all
differences with MLS and implement the Company's severance arrangements with
MLS.

AGREEMENT

        In consideration of the following conditions, covenants, and agreements,
the sufficiency of which the parties acknowledge, the parties agree as follows:

        1.    Termination of Employment.    MLS's employment with the Company
shall end on December 31, 2004, and he shall continue to receive his salary
through that date.

        2.    Consideration.    In consideration for this Agreement, the Company
will provide MLS with the following upon the termination of his employment and
his acknowledgement and reaffirmation of the terms of this Agreement:

        a.     Payment in the amount of $1,203,614.85, less applicable payroll
taxes, if any, which amount equals two times MLS's salary for calendar year
2004.

        b.     Two years of accelerated vesting of the 412,000 stock
appreciation rights ("SARs") at a base price of $2.87 per share and 412,000 SARs
at a base price of $4.57 per share granted by the Company on October 7, 2003,
pursuant to its Equity Incentive Plan that was effective September 1, 2003. MLS
shall be entitled to exercise his vested SARs at any time up until December 31,
2005, at which time any unexercised SARs shall be cancelled.

        c.     Extension for three years, to December 31, 2007, of the time for
MLS to exercise the options for 1,000,000 shares of the Company's stock which
are currently existing and outstanding.

        3.    Tax Liability.    MLS shall be responsible for any and all taxes
owed to any local, state, federal or foreign government agency as a result of
any of the consideration received in paragraph 2 above. The consideration paid
in paragraph 2 will not be subject to the Company's Tax Equalization Policy.

        4.    Noncompetition Agreement.    

        a.     MLS agrees that for two years after the date of termination of
employment ("Date of Termination"), MLS will not, without the consent as defined
in the consulting agreement of the Company, (i) Participate In (as defined
below) any entity or organization in the business of providing broadband
communications services (which term shall include, without limitation, any one
or more of video programming and/or distribution, interactive television,
telephone and

1

--------------------------------------------------------------------------------



Internet access services) in competition with the Company or any of its
subsidiaries in the respective geographic areas (the "Territory"), where the
Company or its subsidiaries conducted such businesses at the Date of Termination
("Restricted Business") and, in view of the continuing expansion by the Company
of its broadband services in Europe, all of Europe shall be considered one
geographic area and any activities of MLS European countries related to
broadband services shall be deemed "in competition with the Company" for
purposes of this paragraph and prohibited, or (ii) directly or indirectly
solicit or interfere with, or endeavor to entice away from the Company or its
subsidiaries any of their respective suppliers, customers or employees. The
employment by MLS or a business that MLS Participates In of a person employed or
formerly employed by the Company shall not be prohibited by the foregoing
provision if such person sought out employment on his own initiative without
initial encouragement, direct or indirect, by MLS.

        b.     The term "Participate In" shall mean: "directly or indirectly,
for his own benefit or for, with or through any other person, entity or
corporation, own, manage, operate, or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, member, consultant, advisor, agent, independent contractor, creditor,
guarantor, financial backer, stockholder, investor or otherwise with, or
acquiesce in the use of his name in." Notwithstanding the foregoing, MLS shall
not be deemed to Participate In a Restricted Business merely because MLS
(a) owns not more than 10% of the outstanding equity of an entity, or (b) is
employed by or acts as a consultant, advisor or independent contractor to a
business unit of an entity or organization that is not related, directly or
indirectly, to the Restricted Business of such entity or organization.

        c.     MLS acknowledges and agrees that the time, geographic area and
scope limitations of the MLS's obligations in subparagraph 4(a) above are
reasonable and do not impose a greater restraint than is necessary to protect
the good will or other business interests of the Company. MLS further
acknowledges that he will not be precluded from gainful employment if obligated
not to compete with the Company during the period specified above and within the
Territory.

        d.     The covenants contained in this Agreement shall be construed as a
series of separate covenants, one for each geographic area in the Territory.
Except for geographic coverage, each such separate covenant shall be deemed
identical in terms to the covenant set forth in subparagraph 4(a) above. If, in
any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced. If any
restriction contained in this paragraph shall be deemed to be invalid, illegal
or unenforceable by reason of the extent, duration, geographical scope or other
provision hereof, then the extent, duration, geographical scope or other
provision hereof as applicable shall be deemed to be reduced so that in its
reduced form such restriction shall then be enforceable in the manner
contemplated hereby.

        e.     MLS acknowledges and agrees that any breach or threatened breach
of the provisions of this paragraph 4 of this Agreement would cause irreparable
injury to the Company for which money damages will not provide an adequate
remedy. In addition to any other rights or remedies the Company may have at
equity or in law with respect to any breach of those provisions, if MLS
threatens to commit or commits a material breach of any of such provisions, the
Company may have such provisions specifically enforced by any court having
equity jurisdiction.

        5.    Release by MLS.    MLS, individually and on behalf of his
successors, heirs and assigns, releases, waives and discharges the Company and
any of its parents, subsidiaries, otherwise affiliated corporations,
partnerships or business enterprises, and their respective present and former
directors, shareholders, employees, agents, lawyers and assigns (hereinafter
"Released Parties"), from any and all causes of actions, claims, charges,
demands, losses, damages, costs, attorneys' fees and liabilities of any

2

--------------------------------------------------------------------------------



kind that MLS may have or claim to have, in any way relating or arising out of
any act of commission or omission from the beginning of time to the date of
MLS's execution of this Agreement; provided, however, nothing contained in this
Agreement shall release any claim MLS may have for indemnification by any
employer for claims asserted against MLS by any third party for any acts
performed within the scope of his duties as an officer or employee of the
Company under the Company's charter or bylaws, except as specifically set forth
in the Settlement Agreement dated December 6, 2004 between MLS and the Company
and chello broadband N.V. This Release includes, but is not limited to:

        a.     Claims under federal, state, or local laws prohibiting age, sex,
race, national origin, disability, religion, sexual orientation, marital status,
retaliation or any other form of discrimination or mistreatment such as, but not
limited to, the Age Discrimination in Employment Act, (29 U.S.C.A. § 621 et
seq.), Title VII of the Civil Rights Act of 1964, Civil Rights Act of 1991, 42
U.S.C. § 1981, § 1985, § 1986 the Americans with Disabilities Act, and the
National Labor Relations Act, as amended, 29 U.S.C. § 151, et seq.;

        b.     Intentional or negligent infliction of emotional distress,
defamation, invasion of privacy and other tort claims;

        c.     Breach of express or implied contract claims;

        d.     Promissory estoppel claims;

        e.     Retaliatory discharge claims;

        f.      Wrongful discharge claims;

        g.     Breach of any express or implied covenant of good faith and fair
dealing;

        h.     Constructive discharge;

        i.      Claims arising out of or related to any applicable federal and
state constitutions;

        j.      Claims for compensation, including without limitation, any
wages, bonus payments, options, on call pay, overtime pay, commissions or any
other claim pertaining to local, state or federal wage and hour or other
compensation laws, such as, but not limited to, the Worker Adjustment and
Retraining Notification Act, 28 U.S.C. § 2101, et seq. and the Fair Labor
Standards Act, as amended, 29 U.S.C. § 201, et seq.;

        k.     Fraud, misrepresentation, and/or fraudulent inducement;

        l.      Claims made under or pursuant to any severance plan or program
maintained by any of the Released Parties; and

        m.    Other legal and equitable claims regarding MLS's employment or the
termination of his employment.

        6.    Covenant Not To Sue.    MLS warrants and represents that he has
not filed or caused to be filed any charge or claim against any Released Party
prior to execution of this Agreement in any administrative agency, court of law
or other tribunal and that he will not do so in the future. MLS further agrees
that he is not entitled to any remedy or relief if he were to pursue any such
claim, complaint or charge.

        7.    Entire Agreement.    This Agreement represents the entire
agreement between MLS and the Company with respect to MLS's employment
termination, superseding any and all prior agreements, and MLS acknowledges that
the Company has not made any promise or offered any other agreement except those
expressed in this document to induce or persuade MLS to enter into this
Agreement.

3

--------------------------------------------------------------------------------




        8.    Provisions Related To Persons Over Age 40.    MLS acknowledges
that he is age 40 or older. BY SIGNING THIS AGREEMENT, MLS ACKNOWLEDGES THAT THE
COMPANY HAS ADVISED HIM TO DISCUSS THIS WAIVER AND RELEASE AGREEMENT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT. MLS acknowledges and agrees that the
Company is not responsible for any of his costs, expenses and attorneys' fees,
if any are incurred, in connection with any claim or the review and signing of
this Agreement.

        9.    Time For Review.    MLS acknowledges and states that he has been
given a period of at least twenty-one (21) days in which to consider the terms
of this Agreement.

        10.    Time To Revoke.    MLS acknowledges that he has the right to
revoke this Agreement at any time within seven (7) days after signing it, by
providing written notice to Ellen Spangler at the Company's office, and this
Agreement is not effective or enforceable until this seven-day revocation period
has expired.

        11.    Confidential Information.    MLS agrees not to disclose
confidential and proprietary information of the Company or any of its affiliates
to any third party, except in response to a valid order of a court or other
governmental body of the United States, and only after providing the Company
notice and the opportunity to respond to such third parties regarding such
disclosure. Confidential and proprietary information includes, but is not
limited to, identity of customers, vendors and suppliers, marketing methods,
prices and business strategies, and all actual property, system designs,
computer software, compensation benefits of employees and other items of
employment.

        12.    Return Of Company Property.    MLS represents and warrants that
he has returned all documents related to his employment with the Company,
including, without limitation, all files, training materials, policies and
procedures, notebooks, handbooks, customer lists, mailing lists, account
information, credit cards, phone cards, cellular phones, automobiles and all
other tangible or intangible property belonging to the Company and relating to
his employment. MLS further warrants and represents that he has not retained
copies of such property.

        13.    Future Cooperation.    MLS agrees to cooperate fully with the
Company concerning any business, legal or litigation matters about which he had
knowledge during his employment, including any requested travel or appearances.

        14.    Governing Law.    This Agreement is governed by the laws of the
State of Colorado. Except as provided in paragraph 4(e) above, any dispute
arising out of or under this Agreement shall be resolved in an arbitration
proceeding brought under the American Arbitration Association rules and
procedures in effect at the time the proceeding is initiated and shall be heard
in Denver, Colorado. MLS hereby consents to such jurisdiction and venue.

        15.    Entire Agreement.    This Agreement constitutes the entire
understanding of the parties on the subjects covered relating to the termination
of MLS's employment. It supersedes all other agreements and understandings
between parties relating to the subject matter contained in this Agreement.

        16.    Severability.    If any provision of this Agreement is declared
by any court of competent jurisdiction to be invalid for any reason, such
invalidity shall not affect the remaining provisions. On the contrary, such
remaining provisions shall be fully severable and this Agreement shall be
construed and in force as if such invalid provisions never had been inserted in
the Agreement.

        17.    Voluntary Agreement.    MLS expressly warrants that he has read
and fully understands this Agreement, MLS has had the opportunity, if he wishes,
to consult with legal counsel of MLS's own choosing, and the terms of this
Agreement have been fully explained to him. MLS has been given a reasonable
amount of time in which to decide whether to sign this Agreement, MLS has not
entered into this Agreement in reliance on any promises, representations or
inducements other than those

4

--------------------------------------------------------------------------------




contained in this Agreement, and MLS is executing this Agreement voluntarily,
free of any duress or coercion.

Dated: 12/7/04

--------------------------------------------------------------------------------

  UNITEDGLOBALCOM, INC.
 
 
 
/s/  MICHAEL T. FRIES      

--------------------------------------------------------------------------------



 

 

 

By:

Michael T. Fries, President

--------------------------------------------------------------------------------


Dated:
12/6/04

--------------------------------------------------------------------------------


 
MARK L. SCHNEIDER

 

 

 

/s/  MARK L. SCHNEIDER      

--------------------------------------------------------------------------------


I hereby acknowledge and reaffirm the terms of this Agreement.
Dated:
12/30/04

--------------------------------------------------------------------------------


 
MARK L. SCHNEIDER

 

 

 

/s/  MARK L. SCHNEIDER      

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





QuickLinks


SEVERANCE, NONCOMPETITION, WAIVER AND RELEASE AGREEMENT
